                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION



JODI VINSON,

      Applicant,

v.                                            CASE NO. 8:15-cv-2848-T-23AEP

SECRETARY, Department of Corrections,

      Respondent.
                                          /


                                     ORDER

      Vinson, through retained counsel, applies under 28 U.S.C. § 2254 for the writ

of habeas corpus (Doc. 1) and challenges her convictions for use of a child in a sexual

performance (counts 1 and 2), possession of child pornography (counts 3–42), and

promotion of a sexual performance of a child less than eighteen years old (count 43),

for which convictions Vinson is imprisoned for sixty years. Numerous exhibits

(“Respondent’s Exhibit __”) support the response. (Doc. 11) The respondent argues

(1) that ground one (which asserts four claims) is not exhausted and, as a

consequence, is procedurally barred from federal review and (2) that ground two

(which asserts two claims) lacks merit. The respondent admits the application’s

timeliness. (Response at 22, Doc. 11)
                                           I. FACTS1

       While monitoring a particular website, a detective with the Polk County

Sheriff’s Office noticed a file with words in the title that are associated with child

pornography, and the officer was able to trace the file to a residence in Lakeland,

Florida. A residence was identified as having the computer associated with the file.

Upon executing a search warrant, the officers found that Ricky Bailey (Vinson’s

boyfriend) shared the residence with Vinson, her two young daughters, and a few

other adult males. The computer was located in a common area and was accessible

to anyone in the home.

       Vinson admitted that she owned the computer. She admitted to having

accessed the website identified by the officers but claimed that she accessed the

website to download music files. A search of the computer confirmed that music files

were downloaded to the computer, but among those files were numerous files with

titles indicating the file contained child pornography.

       Inside the home the officers also found a safe, for which only Vinson and

Bailey had a key. The safe contained, among other personal effects, twenty-five

compact discs (“CDs”). Vinson claimed that she stored music CDs inside the safe.

None of the twenty-five CDs retrieved from the safe contained music; all but two of

the CDs contained child pornography and some of the CDs had non-pornographic

images of Vinson, her two young daughters, and Bailey interspersed among the


       1
         This summary of the facts derives from Vinson’s brief on direct appeal. (Respondent’s
Exhibit 2A)

                                               -2-
pornographic images. The computer and two of the CDs had a total of six sexual

explicit photographs of Vinson’s two daughters — five photographs of Vinson’s older

daughter and one photograph of her younger daughter. One of the photographs of

the older daughter (nine years old when photographed) was the basis for a charge of

use of a child in a sexual performance and the one photograph of the younger

daughter (six and a half years old when photographed) was the basis for the second

charge of use of a child in a sexual performance. The other sexually explicit

photographs of her daughters were the basis for separate charges of possession of

child pornography. Vinson admitted both to taking the photographs of her daughters

at Bailey’s request and to sending the photographs to Bailey’s email. Bailey was

charged as Vinson’s co-defendant.

              II. GROUND ONE DEFAULTED IN STATE COURT

       Vinson asserts two grounds for relief in her application. Ground one, which

contains four parts, is not, however, entitled to a review on the merits because Vinson

failed to properly present the federal claims to the state courts. “[E]xhaustion of state

remedies requires that petitioners ‘fairly presen[t]’ federal claims to the state courts in

order to give the State the ‘opportunity to pass upon and correct’ alleged violations of

its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (quoting

Picard v. Connor, 404 U.S. 270, 275 (1971)).




                                           -3-
Ground One:

      Vinson alleges that the trial court erred by denying her motion for judgment of

acquittal at the close of the prosecution’s case. Vinson identifies four specific

examples:

             Petitioner’s Fifth and Fourteenth Amendment rights to due
             process were violated where: (i) as to counts 3 and 11–42, the
             evidence was insufficient to establish guilt beyond a reasonable
             doubt; (ii) as to count 43, the evidence was insufficient to
             establish beyond a reasonable doubt the petitioner promoted
             the Baby J file; (iii) as to count 43, the evidence was insufficient
             to prove beyond a reasonable doubt that the petitioner
             victimized more than one person; and (iv) as to counts 3 and
             11–42, the evidence was insufficient to establish beyond a
             reasonable doubt that the petitioner knowingly possessed child
             pornography, as required by statute.

Although now characterized as a violation of her federal rights, Vinson presented

each claim to the appellate court as a state law issue, not as a constitutional or federal

issue. (Respondent’s Exhibit 2A)

      Federal habeas relief is not available to correct a violation of state law. Under

Section 2254(a), “a district court shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only

on the ground that he is in custody in violation of the Constitution or laws or treaties

of the United States.” See also Engle v. Isaac, 456 U.S. 107, 121 n.21 (1981) (“[A]

‘mere error of state law’ is not a denial of due process.”). Briefing an issue as a

matter of state law is not sufficient to exhaust a federal claim on the same grounds, as

Duncan v. Henry, 513 U.S. 364, 365S66 (1995), explains:




                                             -4-
              If state courts are to be given the opportunity to correct alleged
              violations of prisoners’ federal rights, they must surely be
              alerted to the fact that the prisoners are asserting claims under
              the United States Constitution. If a habeas petitioner wishes
              to claim that an evidentiary ruling at a state court trial denied
              him the due process of law guaranteed by the Fourteenth
              Amendment, he must say so, not only in federal court, but in
              state court.

Accord Baldwin v. Reese, 541 U.S. 27, 32 (2004) (“A litigant wishing to raise a federal

issue can easily indicate the federal law basis for his claim in a state-court petition or

brief, for example, by citing in conjunction with the claim the federal source of law

on which he relies or a case deciding such a claim on federal grounds, or by simply

labeling the claim ‘federal.’”). Federal review of ground one is barred because

Vinson failed to “fairly present” her federal claim to the state courts.

                  III. GROUNDS REVIEWABLE ON THE MERITS

       Vinson is entitled to a review of the merits of the two claims asserted in ground

two, which present the claims of ineffective assistance of counsel that were rejected in

the post-conviction proceedings.

                                  A. Standard of Review

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210 (11th

Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a highly

deferential standard for federal court review of a state court adjudication, states in

pertinent part:

              An application for a writ of habeas corpus on behalf of a person
              in custody pursuant to the judgment of a State court shall not be

                                             -5-
             granted with respect to any claim that was adjudicated on the
             merits in State court proceedings unless the adjudication of the
             claim —

                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States; or

                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light of
                    the evidence presented in the State court
                    proceeding.

      In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

             In sum, § 2254(d)(1) places a new constraint on the power of a
             federal habeas court to grant a state prisoner’s application for a
             writ of habeas corpus with respect to claims adjudicated on the
             merits in state court. Under § 2254(d)(1), the writ may issue only
             if one of the following two conditions is satisfied — the state-
             court adjudication resulted in a decision that (1) “was contrary
             to . . . clearly established Federal Law, as determined by the
             Supreme Court of the United States” or (2) “involved an
             unreasonable application of . . . clearly established Federal law,
             as determined by the Supreme Court of the United States.”
             Under the “contrary to” clause, a federal habeas court may grant
             the writ if the state court arrives at a conclusion opposite to that
             reached by this Court on a question of law or if the state court
             decides a case differently than this Court has on a set of
             materially indistinguishable facts. Under the “unreasonable
             application” clause, a federal habeas court may grant the writ if
             the state court identifies the correct governing legal principle from
             this Court’s decisions but unreasonably applies that principle to
             the facts of the prisoner’s case.

      “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the

                                            -6-
state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

and only if, it is so obvious that a clearly established rule applies to a given set of facts

that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing

Richter); Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an ‘unreasonable

application of’ those holdings must be objectively unreasonable, not merely wrong;

even clear error will not suffice.”) (citing Woodall, 134 S. Ct. at 1702). Accord Brown v.

Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not

the correctness per se, of the state court decision that we are to decide.”). The phrase

“clearly established Federal law” encompasses only the holdings of the United States

Supreme Court “as of the time of the relevant state-court decision.” Williams v.

Taylor, 529 U.S. at 412.

       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in order

to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are given

effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A federal court

must afford due deference to a state court’s decision. “AEDPA prevents defendants

— and federal courts — from using federal habeas corpus review as a vehicle to


                                            -7-
second-guess the reasonable decisions of state courts.” Renico v. Lett, 559 U.S. 766,

779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This is a ‘difficult

to meet,’ . . . and ‘highly deferential standard for evaluating state-court rulings, which

demands that state-court decisions be given the benefit of the doubt’ . . . .”) (citations

omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in

the opinion and defers to those reasons if they are reasonable. Wilson v. Sellers,

138 S. Ct. 1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific

reasons given by the state court and defers to those reasons if they are reasonable.”).

When the relevant state-court decision is not accompanied with reasons for the

decision, the federal court “should ‘look through’ the unexplained decision to the last

related state-court decision that does provide a relevant rationale [and] presume that

the unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192.

“The State may contest “the presumption by showing that the unexplained

affirmance relied or most likely did rely on different grounds than the lower state

court’s decision . . . .” Wilson, 138 S. Ct. at 1192.

       The state appellate court on direct appeal affirmed Vinson’s convictions and

sentence. (Respondent’s Exhibit 2C) In a per curiam decision without a written

opinion the state appellate court affirmed the denial of Vinson’s subsequent Rule

3.850 motion to vacate. (Respondent’s Exhibit 3 at 53–55) The state appellate



                                            -8-
court’s per curiam affirmance warrants deference under Section 2254(d)(1) because

“the summary nature of a state court’s decision does not lessen the deference that it is

due.” Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en banc denied,

278 F.3d 1245 (2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003). See

also Richter, 131 S. Ct. at 784S85 (“When a federal claim has been presented to a state

court and the state court has denied relief, it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law

procedural principles to the contrary.”), and Bishop v. Warden, 726 F. 3d 1243,

1255S56 (11th Cir. 2013) (describing the difference between an “opinion” or

“analysis” and a “decision” or “ruling” and explaining that deference is accorded

the state court’s “decision” or “ruling” even absent an “opinion” or “analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision is

limited to the record that was before the state court:

             We now hold that review under § 2254(d)(1) is limited to the
             record that was before the state court that adjudicated the claim
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made.
             It follows that the record under review is limited to the record in
             existence at that same time, i.e., the record before the state
             court.

Vinson bears the burden of overcoming by clear and convincing evidence a state

court’s fact determination. “[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of


                                            -9-
rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831,

836 (11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of

Vinson’s post-conviction claims warrants deference in this case. (Order Denying

Motion for Post-Conviction Relief, Respondent’s Exhibit 3) Vinson’s federal petition

presents the same grounds of ineffective assistance of counsel that Vinson presented

to the state courts.

                          B. Ineffective Assistance of Counsel

       Vinson claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

counsel claim:

              The law regarding ineffective assistance of counsel claims is
              well settled and well documented. In Strickland v. Washington,
              466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
              Supreme Court set forth a two-part test for analyzing ineffective
              assistance of counsel claims. According to Strickland, first, the
              defendant must show that counsel’s performance was deficient.
              This requires showing that counsel made errors so serious that
              counsel was not functioning as the “counsel” guaranteed the
              defendant by the Sixth Amendment. Second, the defendant
              must show that the deficient performance prejudiced the
              defense. This requires showing that counsel’s errors were so

                                            - 10 -
              serious as to deprive the defendant of a fair trial, a trial whose
              result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

       Strickland requires proof of both deficient performance and consequent

prejudice. See Strickland, 466 U.S. at 697 (“There is no reason for a court deciding

an ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its two

grounds.”). “[C]ounsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness

claim must judge the reasonableness of counsel’s challenged conduct on the facts of

the particular case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

Strickland requires that “in light of all the circumstances, the identified acts or

omissions were outside the wide range of professionally competent assistance.”

466 U.S. at 690.

       Vinson must demonstrate that counsel’s alleged error prejudiced the defense

because “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” 466 U.S. at 691. To meet this burden, Vinson must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” 466 U.S. at 694.


                                             - 11 -
      Strickland cautions that “strategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable; and

strategic choices made after less than complete investigation are reasonable precisely

to the extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690S91. Vinson cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful.

             The test has nothing to do with what the best lawyers would
             have done. Nor is the test even what most good lawyers would
             have done. We ask only whether some reasonable lawyer at the
             trial could have acted, in the circumstances, as defense counsel
             acted at trial . . . . We are not interested in grading lawyers’
             performances; we are interested in whether the adversarial
             process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220S21 (11th Cir. 1992). Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

in every case, could have done something more or something different. So,

omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s

investigation is discussed in Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir.

2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

             [W]e have explained that “no absolute duty exists to investigate
             particular facts or a certain line of defense.” Chandler, 218 F.3d
             at 1317. “[C]ounsel has a duty to make reasonable investigations
             or make a reasonable decision that makes particular
             investigations unnecessary.” Strickland, 466 U.S. at 691,
             104 S. Ct. at 2066 (emphasis added). “[C]ounsel need not
             always investigate before pursuing or not pursuing a line of


                                           - 12 -
              defense. Investigation (even a nonexhaustive, preliminary
              investigation) is not required for counsel reasonably to decline
              to investigate a line of defense thoroughly.” Chandler, 218 F.3d
              at 1318. “In assessing the reasonableness of an attorney’s
              investigation . . . a court must consider not only the quantum of
              evidence already known to counsel, but also whether the known
              evidence would lead a reasonable attorney to investigate
              further.” Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Vinson must prove that the state court’s decision

was “(1) . . . contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States or

(2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance

of counsel is very difficult because “[t]he standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Richter, 131 S. Ct. at 788. See also Pinholster, 131 S. Ct. at 1410 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and the

AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

view Pooler’s ineffective counsel claim — which is governed by the deferential


                                           - 13 -
Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

       The state post-conviction court conducted an evidentiary hearing and denied

the claims of ineffective assistance of counsel, and the state court specifically

recognized that Strickland governs a claim of ineffective assistance of counsel.

(Respondent’s Exhibit 3 at 54) Because the state court correctly recognized that

Strickland governs each claim of ineffective assistance of counsel, Vinson cannot meet

the “contrary to” test in Section 2254(d)(1). Vinson instead must show that the state

court unreasonably applied Strickland or unreasonably determined the facts. In

determining “reasonableness,” a federal application for the writ of habeas corpus

authorizes determining only “whether the state habeas court was objectively

reasonable in its Strickland inquiry,” not an independent assessment of whether

counsel’s actions were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th

Cir. 2001), cert. denied, 537 U.S. 870 (2002). The presumption of correctness and the

highly deferential standard of review requires that the analysis of each claim begin

with the state court’s analysis.

Ground Two:

       Vinson asserts two claims of ineffective assistance of counsel. First, Vinson

alleges that counsel failed to disclose evidence to her, specifically, that a fingerprint

on two of the compact CDs recovered from the safe were co-defendant Bailey’s

prints. After conducting an evidentiary hearing, the state post-conviction denied this


                                           - 14 -
claim because Vinson failed to prove prejudice (Respondent’s Exhibit 3 at 54) (italics

original) (citations to transcript omitted):

              In claim 1, the Defendant alleges trial counsel was ineffective
              for withholding exculpatory evidence. The Defendant attaches
              to her amended motion a Results of Latent Print Examination
              prepared by the Polk County Sheriff’s Office which indicates
              latent fingerprints from two CDs were identified as from Ricky
              Bailey, the co-defendant. The Defendant argues that had this
              information been presented at trial, it would have shown she
              could not have possessed the CDs, containing the child
              pornography.

              Counsel did in fact argue at trial that the fingerprints did not
              belong to the Defendant. Although at the time trial counsel
              did not appear to know the fingerprints had been identified as
              Rickey Bailey’s, he did emphasize to the jury that the State did
              not positively identify these as the Defendant’s, and therefore
              they could have belonged to the co-defendant. The evidence at
              trial demonstrated the CDs were located inside a locked safe,
              which only the Defendant and co-defendant had access to.
              Inside the safe were several documents and other items which
              belonged to the Defendant. Even if trial counsel had argued that
              the fingerprints were positively identified as the co-defendant’s,
              this argument would in no way negate the Defendant’s guilt
              of the jointly possessed items. Furthermore, a theory of
              constructive possession was also argued. As this evidence
              would have no effect on the proceeding, the Defendant
              cannot show prejudice. Therefore, claim 1 is DENIED.

       Strickland requires proof of both deficient performance and prejudice. The

post-conviction court, without addressing the performance requirement, rejected

Vinson’s claim based on a lack of prejudice. Strickland, 466 U.S. at 697 (“There is

no reason for a court deciding an ineffective assistance claim . . . to address both

components of the inquiry if the defendant makes an insufficient showing on one.”).

To prove that counsel’s performance was prejudicial, Vinson must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the


                                            - 15 -
proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

The state court reasonably applied Strickland in determining that Vinson failed to

satisfy the prejudice requirement because (1) some of the personal property recovered

from inside the safe admittedly belonged to Vinson, (2) only Vinson and Bailey had a

key to the safe, and (3) under state law Vinson jointly possessed each item inside the

safe. Vinson’s record includes adequate direct and circumstantial evidence —

including admitting to creating some of the child pornographic images and Vinson’s

lying that some of the CDs were her music CDs — from which a reasonable jury

could conclude beyond a reasonable doubt that Vinson knew the CDs contained

child pornography.

      Second, Vinson alleges that counsel failed to investigate and present evidence

that Bailey both expressed surprise that Vinson was charged and stated that Vinson

was innocent. After conducting an evidentiary hearing, the state post-conviction

court denied this claim for lack of merit (Respondent’s Exhibit 3 at 55):

             In claim 2, the Defendant alleges trial counsel was ineffective
             for failing to present into evidence a recorded telephone
             conversation between herself and the co-defendant. The
             Defendant alleges the co-defendant makes exculpatory
             statements by saying: “Why should you get arrested? You
             didn’t do anything.”

             Taken as it is, this conclusory statement of innocence made by
             the co-defendant does not negate any of the evidence presented
             by the State. To provide any meaningful details of the
             conversation, either the Defendant, or co-defendant, would
             have had to testify. It is not alleged the co-defendant was
             available to testify at trial, however, he likely would have


                                           - 16 -
             exercised his constitutional rights not to incriminate himself
             with his own pending charges. The Defendant opted herself
             not to testify.

             Even if this generic statement were to be entered into evidence,
             there was testimony by several detectives, and recorded
             interviews with the Defendant, where the Defendant admitted
             to taking part in the criminal wrongdoing by taking explicit
             photographs of her own daughters. The Defendant’s defense
             at trial remained the “duress” exerted upon her by the
             co-defendant. As the conclusory statement, even if entered
             into evidence, would not have negated any part of the State’s
             case, and would contradict her own defense, she has failed to
             show any prejudice. Accordingly, claim 2 is DENIED.

      The post-conviction court correctly determined (1) that Vinson failed to show

how trial counsel could have introduced the co-defendant’s allegedly exculpatory

statements despite Vinson’s choosing not to testify and despite Vinson’s failing to

show that the co-defendant was available and willing to testify without invoking his

right not to incriminate himself and (2) that the allegedly exculpatory statement

would not overcome Vinson’s admitting taking sexually explicit photographs of her

two young daughters and emailing the photographs to Bailey. The state court

reasonably applied Strickland in determining that Vinson failed to prove that she was

denied the effective assistance of counsel.

      Vinson fails to meet her burden to show that the state court’s decision was

either an unreasonable application of controlling Supreme Court precedent or an

unreasonable determination of fact. As Burt v. Titlow, 134 S. Ct. 10, 15S16 (2013),

recognizes, an applicant’s burden under Section 2254 is very difficult to meet:

             Recognizing the duty and ability of our state-court colleagues to
             adjudicate claims of constitutional wrong, AEDPA erects a
             formidable barrier to federal habeas relief for prisoners whose

                                           - 17 -
             claims have been adjudicated in state court. AEDPA requires
             “a state prisoner [to] show that the state court’s ruling on the
             claim being presented in federal court was so lacking in
             justification that there was an error . . . beyond any possibility
             for fairminded disagreement.” Harrington v. Richter, 562 U.S.
             [86, 103] (2011). “If this standard is difficult to meet” — and it
             is — “that is because it was meant to be.” Id., at [102]. We will
             not lightly conclude that a State’s criminal justice system has
             experienced the “extreme malfunctio[n]” for which federal
             habeas relief is the remedy. Id., at [103] (internal quotation
             marks omitted).

      Vinson’s application for the writ of habeas corpus (Doc. 1) is DENIED. The

clerk must enter a judgment against Vinson and close this case.


                           DENIAL OF BOTH
                   A CERTIFICATE OF APPEALABILITY
                AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Vinson is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To merit a COA,

Vinson must show that reasonable jurists would find debatable both the merits of the

underlying claims and the procedural issues he seeks to raise. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would

debate either the merits of the claims or the procedural issues, Vinson is entitled to

neither a COA nor leave to appeal in forma pauperis.


                                            - 18 -
       A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

DENIED. Vinson must obtain permission from the circuit court to appeal in forma

pauperis.

       ORDERED in Tampa, Florida, on September 6, 2019.




                                         - 19 -
